     Case: 5:21-cv-00558-SL Doc #: 1 Filed: 03/10/21 1 of 7. PageID #: 1




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION



 Donna Andrews and Grant Andrews,

                        Plaintiff(s),          Civil Action No.

          – against–

 Bank of America, National Association and     COMPLAINT
 Trans Union, LLC,

                        Defendant(s).


                                    COMPLAINT

       Plaintiffs, Donna Andrews and Grant Andrews (hereinafter “Plaintiffs”), by and

through their attorneys, the Law Offices of Robert S. Gitmeid & Associates, PLLC, by

way of Complaint against Defendants, Bank of America, National Association (“Bank of

America”) and Trans Union, LLC (“Trans Union”) alleges as follows:

                                 INTRODUCTION

     1. This is an action for damages brought by an individual consumer for

         Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

         seq. (the “FCRA”) and other claims related to unlawful credit reporting

         practices. The FCRA prohibits furnishers of credit information from falsely

         and inaccurately reporting consumers’ credit information to credit reporting

         agencies.

                                        PARTIES

     2. Plaintiffs, Donna and Grant Andrews, are adult citizens of Ohio.


                                           1
Case: 5:21-cv-00558-SL Doc #: 1 Filed: 03/10/21 2 of 7. PageID #: 2




3. Plaintiffs are "consumers" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

4. Defendant Bank of America is a business entity that furnishes consumer credit

   information to consumer reporting agencies.

5. Defendant Trans Union is a limited liability company that engages in the

   business of maintaining and reporting consumer credit information.

                        JURISDICTION AND VENUE

6. This Court has subject matter jurisdiction over this matter pursuant to 28

   U.S.C. § 1331 because the rights and obligations of the parties in this action

   arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

   action to enforce any liability created under 15 U.S.C. § 1681 may be brought

   in any appropriate United States District Court, without regard to the amount in

   controversy.

7. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(2) because a

   substantial part of the events and omissions giving rise to Plaintiffs’ claims

   occurred in Ohio where the Plaintiffs reside.

                         FACTUAL ALLEGATIONS

8. Defendant Bank of America issued a credit card account ending in 6195 to

   Plaintiffs. The account was routinely reported on Plaintiffs’ consumer credit

   report.

9. The consumer report at issue is a written communication of information

   concerning Plaintiffs’ credit worthiness, credit standing, credit capacity,

   character, general reputation, personal characteristics, or mode of living which

   is used or for the purpose of serving as a factor in establishing the consumers’



                                     2
Case: 5:21-cv-00558-SL Doc #: 1 Filed: 03/10/21 3 of 7. PageID #: 3




   eligibility for credit to be used primarily for personal, family, or household

   purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

10. On or about October 21, 2019, Plaintiffs and Bank of America entered into a

   settlement agreement for the above referenced account. A copy of the

   settlement agreement is attached hereto as Exhibit A.

11. Pursuant to the terms of the settlement, Plaintiffs were required to make two (2)

   payments totaling $2,921.00 to settle and close their Bank of America account.

12. Plaintiffs, via their debt settlement representative, timely made the requisite

   settlement payments. Proofs of these payments are attached hereto as Exhibit

   B.

13. However, over a year later, Plaintiffs’ Bank of America account continued to

   be negatively reported.

14. In particular, on a requested credit report dated December 16, 2020, Plaintiffs’

   Bank of America account was reported with a status of “CHARGE OFF,” a

   balance of $2,388.00, and a past due balance of $2,388.00. The relevant portion

   of Plaintiffs’ credit report is attached hereto as Exhibit C.

15. This tradeline was inaccurately reported. As evidenced by the settlement

   agreement and proofs of payments, the account was settled for less than the full

   balance and must be reported as settled with a balance of $0.00.

16. On or about December 29, 2020, Plaintiffs, via their attorney at the time,

   notified credit reporting agencies directly of a dispute with completeness and/or

   accuracy of the reporting of Plaintiffs’ Bank of America account. A copy of

   this letter is attached hereto as Exhibit D.



                                       3
Case: 5:21-cv-00558-SL Doc #: 1 Filed: 03/10/21 4 of 7. PageID #: 4




17. Therefore, Plaintiffs disputed the accuracy of the derogatory information

   reported by Bank of America to credit reporting agencies via certified mail in

   accordance with 15 U.S.C. § 1681i of the FCRA.

18. In March of 2021, Plaintiffs requested updated credit reports for review. The

   tradeline for Plaintiffs’ Bank of America account remained inaccurate, as

   Defendants failed to correct the inaccuracy. The relevant portion of the March

   2021 credit report is attached hereto as Exhibit E.

19. Trans Union did not notify Bank of America of the dispute by Plaintiffs in

   accordance with the FCRA, or alternatively, did notify Bank of America and

   Bank of America failed to properly investigate and delete the tradeline or

   properly update the tradeline on Plaintiffs’ credit reports.

20. If Bank of America had performed a reasonable investigation of Plaintiffs’

   dispute, Plaintiffs’ Bank of America account would have been updated to

   reflect a “settled” status with a balance of $0.00.

21. Despite the fact that Bank of America has promised through its subscriber

   agreements or contracts to accurately update accounts, Bank of America has

   nonetheless willfully, maliciously, recklessly, wantonly, and/or negligently

   failed to follow this requirement as well as the requirements set forth under the

   FCRA, which has resulted in the intended consequences of this information

   remaining on Plaintiffs’ credit reports.

22. Defendants failed to properly maintain and failed to follow reasonable

   procedures to assure maximum possible accuracy of Plaintiffs’ credit

   information and Plaintiffs’ credit reports, concerning the account in question,



                                       4
Case: 5:21-cv-00558-SL Doc #: 1 Filed: 03/10/21 5 of 7. PageID #: 5




   thus violating the FCRA. These violations occurred before, during, and after

   the dispute process began with Trans Union.

23. At all times pertinent hereto, Defendants were acting by and through their

   agents, servants and/or employees, who were acting within the scope and

   course of their employment, and under the direct supervision and control of the

   Defendants herein.

24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

   agents, servants and/or employees, was malicious, intentional, willful, reckless,

   negligent and in wanton disregard for federal law and the rights of the Plaintiffs

   herein.

                           CLAIM FOR RELIEF

25. Plaintiffs reassert and incorporate herein by reference all facts and allegations

   set forth above.

26. Trans Union is a “consumer reporting agency,” as codified at 15 U.S.C. §

   1681a(f).

27. Bank of America is an entity that, regularly and in the course of business,

   furnishes information to one or more consumer reporting agencies about its

   transactions or experiences with any consumer and therefore constitutes a

   “furnisher,” as codified at 15 U.S.C. § 1681s-2.

28. Bank of America is reporting inaccurate credit information concerning

   Plaintiffs to one or more credit bureaus as defined by 15 U.S.C. § 1681a of the

   FCRA.




                                       5
Case: 5:21-cv-00558-SL Doc #: 1 Filed: 03/10/21 6 of 7. PageID #: 6




29. Plaintiffs notified Defendants directly of a dispute on the account’s

   completeness and/or accuracy, as reported.

30. Bank of America failed to complete an investigation of Plaintiffs’ written

   dispute and provide the results of an investigation to Plaintiffs and the credit

   bureaus within the 30-day statutory period as required by 15 U.S.C. § 1681s-

   2(b).

31. Bank of America failed to promptly modify the inaccurate information on

   Plaintiffs’ credit reports in violation of 15 U.S.C. § 1681s-2(b).

32. Trans Union failed to delete information found to be inaccurate, reinserted the

   information without following the FCRA, or failed to properly investigate

   Plaintiffs’ disputes.

33. Trans Union failed to maintain and failed to follow reasonable procedures to

   assure maximum possible accuracy of Plaintiffs’ credit reports, concerning the

   account in question, violating 15 U.S.C. § 1681e(b).

34. As a result of the above violations of the FCRA, Plaintiffs suffered actual

   damages in one or more of the following categories: lower credit score, denial

   of credit, embarrassment and emotional distress caused by the inability to

   obtain financing for everyday expenses, rejection of credit card application,

   higher interest rates on loan offers that would otherwise be affordable and other

   damages that may be ascertained at a later date.

35. As a result of the above violations of the FCRA, Trans Union is liable to

   Plaintiffs for actual damages, punitive damages, statutory damages, attorney’s

   fees and costs.



                                      6
      Case: 5:21-cv-00558-SL Doc #: 1 Filed: 03/10/21 7 of 7. PageID #: 7




       WHEREFORE, Plaintiffs demand that judgment be entered against Defendants as

follows:

       1. That judgment be entered against Defendants for actual damages
          pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

       2. That judgment be entered against Defendants for punitive damages
          pursuant to 15 U.S.C. § 1681n;

       3. That the Court award costs and reasonable attorney's fees pursuant to 15
          U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

       4. That the Court grant such other and further relief as may be just and
          proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demands

trial by jury in this action of all issues so triable.

                                          Respectfully Submitted,


                                 Law Offices of Robert S. Gitmeid & Associates, PLLC

                                 By: /s/ Thomas G. Widman
                                 Thomas G. Widman, Esq. (Bar No. 0059259)
                                 30 Wall Street, 8th Floor #741
                                 New York, NY 10005
                                 Tel: (866) 249-1137
                                 E-mail: thomas.w@gitmeidlaw.com
                                 Attorneys for Plaintiffs




                                                 7
